DETAILED ACTION
This is in response to Application # 17/210,193.  Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13, 15, 19-21, 23-24, and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Oh (EP 3694285; included in IDS).

Regarding Claim 1,
A method for wireless communication at a user equipment (UE), comprising: 

receiving, from a base station, configuration information for an uplink grant that provides periodic resources for a plurality of uplink grant periods, wherein the configuration information indicates that a set of repetitions of an uplink communication are to be transmitted in a set of slots within one or more uplink grant periods of the plurality of uplink grant periods, and repetitions of the set of repetitions have associated redundancy version values of a sequence of redundancy version values [Oh: 0071; the base station may allow one uplink transmission configuration (UL grant) to configure only the uplink transmission in the terminal in one uplink subframe through a higher layer signaling or allow one uplink transmission configuration to configure the uplink transmission in the terminal in one or more uplink subframe; 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes; 0098; the terminal configured to perform the uplink signal transmission in the plurality of uplink subframes from the base station through one uplink transmission configuration receives uplink transmission configuration information 725 from the base station in the subframe n; at this point, according to the information included in the uplink transmission configuration information 725, the terminal determines that the uplink transmission configuration is valid from the subframe n + 4 to the subframe n + 7; further, the terminal confirms that the redundancy version (RV) for the uplink transmission is set to be 2 from the base station through the uplink transmission configuration information 725; 0099; method C-1: the terminal transmits the uplink signal using the redundancy version configured in the first valid uplink subframe after the channel sensing operation among a plurality of uplink subframes; 0101; method C-2: the same uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the uplink subframe 774, and the uplink subframe 776]; 

determining a first set of slots for transmitting a first set of repetitions of a first uplink communication within a first uplink grant period of the plurality of uplink grant periods, wherein slots of the first set of slots contain available resources to transmit repetitions of the first set of repetitions [Oh: 0100; The terminal determining that the RV value for the uplink signal transmission is set to be 2 from the base station through the uplink transmission configuration 725 performs the uplink signal transmission using the RV value of 2 in the first uplink subframe 772 among valid uplink subframes 772, 774, and 776 in which the uplink signal transmission may be performed after the channel sensing operation for the unlicensed spectrum], and 

wherein the associated redundancy version value for each slot of the first set of slots is based at least in part on the sequence of redundancy version values [Oh: 0101; method C-3: terminal sequentially repeatedly transmits uplink according to redundancy version application sequence from redundancy version configured in uplink configuration information in previously defined redundancy version application sequence in valid uplink subframe after channel sensing operation among a plurality of uplink subframes]; and 

transmitting the first set of repetitions of the first uplink communication to the base station in the first uplink grant period [Oh: 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes].

Regarding Claim 2,
wherein the first set of slots for the first set of repetitions are non-contiguous slots within the first uplink grant period [Oh: 0080; at this point, the uplink transmission interval 640 may be a consecutive uplink subframe or a discontinuous uplink subframe].

Regarding Claim 3,
further comprising: identifying, during the first uplink grant period, data to be transmitted in the first uplink communication [Oh: 0100; the terminal determining that the RV value for the uplink signal transmission is set to be 2 from the base station through the uplink transmission configuration 725 performs the uplink signal transmission using the RV value of 2 in the first uplink subframe 772 among valid uplink subframes 772, 774, and 776 in which the uplink signal transmission may be performed after the channel sensing operation for the unlicensed spectrum]; and 

determining an initial slot for an initial repetition of the first set of repetitions that is subsequent to a starting slot of the first set of slots [Oh: 0099; 0112; the terminal that has performed the channel sensing operation 850 for the unlicensed spectrum cell 810 in which the uplink transmission is configured does not perform the uplink signal transmission in the subframe n + 4 if it is determined that the unlicensed spectrum is occupied by other devices; thereafter, if it is determined that the unlicensed spectrum cell 810 is the idle state in the terminal that has performed the channel sensing operation 860 for the subframe n + 5, the terminal may transmit the uplink signal to the unlicensed spectrum cell from subframe n + 5 to subframe n + 7], 

wherein the initial slot is based at least in part on one or more available transmission starting locations within the sequence of redundancy version values [Oh: 0101; method C-3: terminal sequentially repeatedly transmits uplink according to redundancy version application sequence from redundancy version configured in uplink configuration information in previously defined redundancy version application sequence in valid uplink subframe after channel sensing operation among a plurality of uplink subframes], and 

wherein a number of repetitions of the first uplink communication is based at least in part on an indication in the uplink grant, a number of available starting locations, a location of the initial slot within the first set of slots, or any combinations thereof [Oh: 0071; the base station may allow one uplink transmission configuration (UL grant) to configure only the uplink transmission in the terminal in one uplink subframe through a higher layer signaling or allow one uplink transmission configuration to configure the uplink transmission in the terminal in one or more uplink subframe; 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes].

Regarding Claim 5,
further comprising: receiving, from the base station, a repetition configuration that indicates that repetitions start from an initial slot of the first set of slots or that indicates that repetitions can start at any slot of the first set of slots that has an initial redundancy version value of the sequence of redundancy version values [Oh: 0098; the terminal configured to perform the uplink signal transmission in the plurality of uplink subframes from the base station through one uplink transmission configuration receives uplink transmission configuration information 725 from the base station in the subframe n; at this point, according to the information included in the uplink transmission configuration information 725, the terminal determines that the uplink transmission configuration is valid from the subframe n + 4 to the subframe n + 7].

Regarding Claim 6,
further comprising: receiving, from the base station, a repetition configuration that indicates that a subset of the first set of slots are available for an initial repetition of the uplink communication, wherein the subset of the first set of slots include an initial portion of the first set of slots that have an initial redundancy version value of the sequence of redundancy version values [Oh: 0100; method C-1: the terminal determining that the RV value for the uplink signal transmission is set to be 2 from the base station through the uplink transmission configuration 725 performs the uplink signal transmission using the RV value of 2 in the first uplink subframe 772 among valid uplink subframes 772, 774, and 776 in which the uplink signal transmission may be performed after the channel sensing operation for the unlicensed spectrum. At this point, the terminal may not perform the uplink transmission in the remaining valid uplink subframes 774 and 776; 0101; method C-2: the same uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the uplink subframe 774, and the uplink subframe 776; 0102; method C-3: the uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the RV value to be 3 the uplink subframe 774, and the RV value to be 1 in the uplink subframe 776; 0103; method C-4: when the RV application sequence is previously defined as RV = 0, RV = 2, RV = 3, and RV = 1, even if the RV value is set to be 2 from the base station, the terminal may sequentially repeat the uplink transmission according to the defined RV sequence; 0104; method C-4: when the uplink transmission configuration information is the uplink transmission configuration information for one subframe, RV = 0, when the uplink transmission configuration information is the uplink transmission configuration information for two subframes, RV = 1, when the uplink transmission configuration information is the uplink transmission configuration information for three subframes, RV = 2, and when the uplink transmission configuration information is the uplink transmission configuration information for four subframe, RV = 3, thus the base station predefines them with the terminal or set them in the terminal through the higher layer signaling].

Regarding Claim 7,
wherein an initial slot of the first set of slots is subsequent to an earliest slot of the first uplink grant period [Oh: 0099; 0112; the terminal that has performed the channel sensing operation 850 for the unlicensed spectrum cell 810 in which the uplink transmission is configured does not perform the uplink signal transmission in the subframe n + 4 if it is determined that the unlicensed spectrum is occupied by other devices; thereafter, if it is determined that the unlicensed spectrum cell 810 is the idle state in the terminal that has performed the channel sensing operation 860 for the subframe n + 5, the terminal may transmit the uplink signal to the unlicensed spectrum cell from subframe n + 5 to subframe n + 7], and 

wherein the sequence of redundancy version values starts at the earliest slot of the first uplink grant period and the initial slot uses a redundancy version value from the sequence of redundancy version values that corresponds to a location of the initial slot relative to the earliest slot of the first uplink grant period [Oh: 0099; at this point, if the number of HARQ processes set by the base station and the number of valid uplink subframes in which the uplink transmission may be performed are different according to the channel sensing operation, the base station and the terminal need a data transmission reference in the valid uplink subframe. At this point, the base station and the terminal may use one of the following methods; 0102; method C-3:  if the RV application sequence is previously defined as RV = 0, RV = 2, RV = 3, and RV = 1, the terminal repeats the uplink transmission by sequentially applying RVs different from the RV 2 set from the base station; that is, the uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the RV value to be 3 the uplink subframe 774, and the RV value to be 1 in the uplink subframe 776].

Regarding Claim 8,
wherein an initial slot of the first set of slots is subsequent to an earliest slot of the first uplink grant period [Oh: 0099; 0112; the terminal that has performed the channel sensing operation 850 for the unlicensed spectrum cell 810 in which the uplink transmission is configured does not perform the uplink signal transmission in the subframe n + 4 if it is determined that the unlicensed spectrum is occupied by other devices; thereafter, if it is determined that the unlicensed spectrum cell 810 is the idle state in the terminal that has performed the channel sensing operation 860 for the subframe n + 5, the terminal may transmit the uplink signal to the unlicensed spectrum cell from subframe n + 5 to subframe n + 7], and 

wherein the sequence of redundancy version values starts at the initial slot of the first set of slots [Oh: 0101; method C-2: the same uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the uplink subframe 774, and the uplink subframe 776; 0104; for example, when the uplink transmission configuration information is the uplink transmission configuration information for one subframe, RV = 0, when the uplink transmission configuration information is the uplink transmission configuration information for two subframes, RV = 1, when the uplink transmission configuration information is the uplink transmission configuration information for three subframes, RV = 2, and when the uplink transmission configuration information is the uplink transmission configuration information for four subframe, RV = 3, thus the base station predefines them with the terminal or set them in the terminal through the higher layer signaling].

Regarding Claim 9,
wherein a feedback process identification for the first uplink communication is based at least in part on a first symbol of a first slot of the first uplink grant period irrespective of whether the first slot of the first uplink grant period includes a repetition of the first uplink communication [Oh: 0175; in operation 1310, the base station sets the number of uplink subframes to which one uplink transmission configuration is actually applied to the UE; 0177; in operation 1320, when the terminal transmits the uplink signal in the plurality of uplink subframes through one uplink transmission configuration, the base station may decide/configure information to be applied in the uplink transmission; 0180; the information on the start position may indicate the first symbol or the second symbol of the first subframe among the plurality of subframes or a specific position of the first symbol; 0181; when the terminal transmits the uplink signal in a plurality of uplink subframes through one uplink transmission configuration, the base station may allow the terminal to set whether the terminal repeatedly transmits the transmission for one HARQ process using at least one of methods C-1, C-2, C-3, C-4, and C-5 in the uplink subframe in which the uplink transmission is valid or whether the terminal transmits the transmission for the plurality of HARQ processes using at least one of the methods D-1, D-2, and D-3 in the valid uplink subframe; 0183].

Regarding Claim 10,
wherein a feedback process identification for the first uplink communication is based at least in part on a first symbol of an earliest slot of the first uplink grant period that includes a repetition of the first uplink communication [Oh: 0175; in operation 1310, the base station sets the number of uplink subframes to which one uplink transmission configuration is actually applied to the UE; 0177; in operation 1320, when the terminal transmits the uplink signal in the plurality of uplink subframes through one uplink transmission configuration, the base station may decide/configure information to be applied in the uplink transmission; 0180; the information on the start position may indicate the first symbol or the second symbol of the first subframe among the plurality of subframes or a specific position of the first symbol; 0181; when the terminal transmits the uplink signal in a plurality of uplink subframes through one uplink transmission configuration, the base station may allow the terminal to set whether the terminal repeatedly transmits the transmission for one HARQ process using at least one of methods C-1, C-2, C-3, C-4, and C-5 in the uplink subframe in which the uplink transmission is valid or whether the terminal transmits the transmission for the plurality of HARQ processes using at least one of the methods D-1, D-2, and D-3 in the valid uplink subframe; 0183].

Regarding Claim 11,
further comprising: transmitting a second set of repetitions of the first uplink communication to the base station in a second uplink grant period that is subsequent to the first uplink grant period [Oh: 0168; the terminal applies the uplink transmission start time included in the uplink transmission configuration control information to the first continuous uplink transmission start time among the plurality of uplink subframes among the plurality of set uplink subframes, and the start point of other continuous uplink transmissions other than the first continuous uplink transmission among the plurality of set uplink subframes may perform the uplink transmission according to the start time set by the higher layer signaling or the start time (for example, start the uplink transmission after 25µs at the first symbol start point) previously defined by the base station and the terminal; 0100; the terminal repeatedly transmits the uplink signal using the redundancy version set in the valid uplink subframe after the channel sensing operation among the plurality of uplink subframes].
Note:
A plurality of set of uplink subframe means at least two or more sets of uplink subframe.

Regarding Claim 13,
further comprising: transmitting an uplink control information communication to the base station in a predetermined slot that is configured for uplink control information, irrespective of whether the predetermined slot is in the first set of slots [Oh: 0163; the terminal may be configured to perform the uplink transmission in the plurality of uplink subframes through the uplink transmission configuration control information from the base station and configured to perform the uplink transmission by using the symbols immediately before the last symbol from the second symbol in addition to the control information; 0165; the terminal may be configured to perform the uplink transmission in four uplink subframes through the uplink transmission configuration control information from the base station and configured to perform the uplink transmission by using the second symbol to the last symbol in addition to the control information; 0228; figure 18 illustrates a time-frequency domain transmission structure of the physical uplink control channel (PUCCH) which is a physical control channel through which the terminal transmits uplink control information (UCI) to the base station in the LTE-A system].
Note:
Control information uses first symbol.

Regarding Claim 15,
A method for wireless communication at a user equipment (UE), comprising: 

receiving, from a base station, configuration information for an uplink grant that provides periodic resources for a plurality of uplink grant periods, wherein the uplink grant indicates that a set of repetitions of an uplink communication are to be transmitted by the UE to the base station; obtaining, during a first uplink grant period of the plurality of uplink grant periods, data to be transmitted in a first uplink communication to the base station [Oh: 0071; the base station may allow one uplink transmission configuration (UL grant) to configure only the uplink transmission in the terminal in one uplink subframe through a higher layer signaling or allow one uplink transmission configuration to configure the uplink transmission in the terminal in one or more uplink subframe; 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes; 0098; the terminal configured to perform the uplink signal transmission in the plurality of uplink subframes from the base station through one uplink transmission configuration receives uplink transmission configuration information 725 from the base station in the subframe n; at this point, according to the information included in the uplink transmission configuration information 725, the terminal determines that the uplink transmission configuration is valid from the subframe n + 4 to the subframe n + 7; further, the terminal confirms that the redundancy version (RV) for the uplink transmission is set to be 2 from the base station through the uplink transmission configuration information 725; 0099; method C-1: the terminal transmits the uplink signal using the redundancy version configured in the first valid uplink subframe after the channel sensing operation among a plurality of uplink subframes; 0101; method C-2: the same uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the uplink subframe 774, and the uplink subframe 776]; 

transmitting a first subset of a first set of repetitions of the first uplink communication to the base station in the first uplink grant period [Oh: 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes]; and 

transmitting a second subset of the first set of repetitions of the first uplink communication to the base station in a second uplink grant period [Oh: 0168; the terminal applies the uplink transmission start time included in the uplink transmission configuration control information to the first continuous uplink transmission start time among the plurality of uplink subframes among the plurality of set uplink subframes, and the start point of other continuous uplink transmissions other than the first continuous uplink transmission among the plurality of set uplink subframes may perform the uplink transmission according to the start time set by the higher layer signaling or the start time (for example, start the uplink transmission after 25µs at the first symbol start point) previously defined by the base station and the terminal; 0100; the terminal repeatedly transmits the uplink signal using the redundancy version set in the valid uplink subframe after the channel sensing operation among the plurality of uplink subframes].
Note:
A plurality of set of uplink subframe means at least two or more sets of uplink subframe.

Regarding Claim 19,
wherein a first set of slots for the first set of repetitions are non-contiguous slots within the first uplink grant period [Oh: 0080; at this point, the uplink transmission interval 640 may be a consecutive uplink subframe or a discontinuous uplink subframe], and 

an associated redundancy version value of each slot of the first set of slots is based at least in part on a sequence of redundancy version values associated with the first set of repetitions [Oh: 0101; method C-3: terminal sequentially repeatedly transmits uplink according to redundancy version application sequence from redundancy version configured in uplink configuration information in previously defined redundancy version application sequence in valid uplink subframe after channel sensing operation among a plurality of uplink subframes].

Regarding Claim 20,
wherein an initial slot of the first set of slots for the first set of repetitions is subsequent to an earliest slot of the first uplink grant period [Oh: 0099; 0112; the terminal that has performed the channel sensing operation 850 for the unlicensed spectrum cell 810 in which the uplink transmission is configured does not perform the uplink signal transmission in the subframe n + 4 if it is determined that the unlicensed spectrum is occupied by other devices; thereafter, if it is determined that the unlicensed spectrum cell 810 is the idle state in the terminal that has performed the channel sensing operation 860 for the subframe n + 5, the terminal may transmit the uplink signal to the unlicensed spectrum cell from subframe n + 5 to subframe n + 7], and 

wherein the sequence of redundancy version values is determined based at least in part on the earliest slot of the first uplink grant period or the initial slot of the first set of slots [Oh: 0099; at this point, if the number of HARQ processes set by the base station and the number of valid uplink subframes in which the uplink transmission may be performed are different according to the channel sensing operation, the base station and the terminal need a data transmission reference in the valid uplink subframe. At this point, the base station and the terminal may use one of the following methods; 0102; method C-3:  if the RV application sequence is previously defined as RV = 0, RV = 2, RV = 3, and RV = 1, the terminal repeats the uplink transmission by sequentially applying RVs different from the RV 2 set from the base station; that is, the uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the RV value to be 3 the uplink subframe 774, and the RV value to be 1 in the uplink subframe 776].

Regarding Claim 21,
A method for wireless communication at a base station, comprising: 

transmitting, to a user equipment (UE), configuration information for an uplink grant that provides periodic resources for a plurality of uplink grant periods, wherein the configuration information indicates that a set of repetitions of an uplink communication are to be transmitted in a set of slots within one or more uplink grant periods of the plurality of uplink grant periods, and repetitions of the set of repetitions have associated redundancy version values of a sequence of redundancy version values [Oh: 0071; the base station may allow one uplink transmission configuration (UL grant) to configure only the uplink transmission in the terminal in one uplink subframe through a higher layer signaling or allow one uplink transmission configuration to configure the uplink transmission in the terminal in one or more uplink subframe; 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes; 0098; the terminal configured to perform the uplink signal transmission in the plurality of uplink subframes from the base station through one uplink transmission configuration receives uplink transmission configuration information 725 from the base station in the subframe n; at this point, according to the information included in the uplink transmission configuration information 725, the terminal determines that the uplink transmission configuration is valid from the subframe n + 4 to the subframe n + 7; further, the terminal confirms that the redundancy version (RV) for the uplink transmission is set to be 2 from the base station through the uplink transmission configuration information 725; 0099; method C-1: the terminal transmits the uplink signal using the redundancy version configured in the first valid uplink subframe after the channel sensing operation among a plurality of uplink subframes; 0101; method C-2: the same uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the uplink subframe 774, and the uplink subframe 776]; and 

receiving a first set of repetitions of a first uplink communication from the UE in a first uplink grant period of the plurality of uplink grant periods, wherein a first set of slots for the first set of repetitions are within the first uplink grant period [Oh: 0100; The terminal determining that the RV value for the uplink signal transmission is set to be 2 from the base station through the uplink transmission configuration 725 performs the uplink signal transmission using the RV value of 2 in the first uplink subframe 772 among valid uplink subframes 772, 774, and 776 in which the uplink signal transmission may be performed after the channel sensing operation for the unlicensed spectrum], and 

the associated redundancy version value of each slot of the first set of slots is based at least in part on the sequence of redundancy version values [Oh: 0101; method C-3: terminal sequentially repeatedly transmits uplink according to redundancy version application sequence from redundancy version configured in uplink configuration information in previously defined redundancy version application sequence in valid uplink subframe after channel sensing operation among a plurality of uplink subframes].

Regarding Claim 23,
wherein an initial slot of the first set of slots for the first set of repetitions is subsequent to an earliest slot of the first uplink grant period [Oh: 0099; 0112; the terminal that has performed the channel sensing operation 850 for the unlicensed spectrum cell 810 in which the uplink transmission is configured does not perform the uplink signal transmission in the subframe n + 4 if it is determined that the unlicensed spectrum is occupied by other devices; thereafter, if it is determined that the unlicensed spectrum cell 810 is the idle state in the terminal that has performed the channel sensing operation 860 for the subframe n + 5, the terminal may transmit the uplink signal to the unlicensed spectrum cell from subframe n + 5 to subframe n + 7], and 

wherein the sequence of redundancy version values is determined based at least in part on the earliest slot of the first uplink grant period or the initial slot of the first set of slots [Oh: 0099; at this point, if the number of HARQ processes set by the base station and the number of valid uplink subframes in which the uplink transmission may be performed are different according to the channel sensing operation, the base station and the terminal need a data transmission reference in the valid uplink subframe. At this point, the base station and the terminal may use one of the following methods; 0102; method C-3:  if the RV application sequence is previously defined as RV = 0, RV = 2, RV = 3, and RV = 1, the terminal repeats the uplink transmission by sequentially applying RVs different from the RV 2 set from the base station; that is, the uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the RV value to be 3 the uplink subframe 774, and the RV value to be 1 in the uplink subframe 776].

Regarding Claim 24,
wherein a feedback process identification for the first uplink communication is based at least in part on a first symbol of an earliest slot of the first uplink grant period that includes a repetition of the first uplink communication [Oh: 0175; in operation 1310, the base station sets the number of uplink subframes to which one uplink transmission configuration is actually applied to the UE; 0177; in operation 1320, when the terminal transmits the uplink signal in the plurality of uplink subframes through one uplink transmission configuration, the base station may decide/configure information to be applied in the uplink transmission; 0180; the information on the start position may indicate the first symbol or the second symbol of the first subframe among the plurality of subframes or a specific position of the first symbol; 0181; when the terminal transmits the uplink signal in a plurality of uplink subframes through one uplink transmission configuration, the base station may allow the terminal to set whether the terminal repeatedly transmits the transmission for one HARQ process using at least one of methods C-1, C-2, C-3, C-4, and C-5 in the uplink subframe in which the uplink transmission is valid or whether the terminal transmits the transmission for the plurality of HARQ processes using at least one of the methods D-1, D-2, and D-3 in the valid uplink subframe; 0183].

Regarding Claim 26,
An apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

receive, from a base station, configuration information for an uplink grant that provides periodic resources for a plurality of uplink grant periods, wherein the configuration information indicates that a set of repetitions of an uplink communication are to be transmitted in a set of slots within one or more uplink grant periods of the plurality of uplink grant periods, and repetitions of the set of repetitions have associated redundancy version values of a sequence of redundancy version values [Oh: 0071; the base station may allow one uplink transmission configuration (UL grant) to configure only the uplink transmission in the terminal in one uplink subframe through a higher layer signaling or allow one uplink transmission configuration to configure the uplink transmission in the terminal in one or more uplink subframe; 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes; 0098; the terminal configured to perform the uplink signal transmission in the plurality of uplink subframes from the base station through one uplink transmission configuration receives uplink transmission configuration information 725 from the base station in the subframe n; at this point, according to the information included in the uplink transmission configuration information 725, the terminal determines that the uplink transmission configuration is valid from the subframe n + 4 to the subframe n + 7; further, the terminal confirms that the redundancy version (RV) for the uplink transmission is set to be 2 from the base station through the uplink transmission configuration information 725; 0099; method C-1: the terminal transmits the uplink signal using the redundancy version configured in the first valid uplink subframe after the channel sensing operation among a plurality of uplink subframes; 0101; method C-2: the same uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the uplink subframe 774, and the uplink subframe 776]; 

determine a first set of slots for transmitting a first set of repetitions of a first uplink communication within a first uplink grant period of the plurality of uplink grant periods, wherein slots of the first set of slots contain available resources to transmit repetitions of the first set of repetitions [Oh: 0100; The terminal determining that the RV value for the uplink signal transmission is set to be 2 from the base station through the uplink transmission configuration 725 performs the uplink signal transmission using the RV value of 2 in the first uplink subframe 772 among valid uplink subframes 772, 774, and 776 in which the uplink signal transmission may be performed after the channel sensing operation for the unlicensed spectrum], and 

wherein the associated redundancy version value for each slot of the first set of slots is based at least in part on the sequence of redundancy version values [Oh: 0101; method C-3: terminal sequentially repeatedly transmits uplink according to redundancy version application sequence from redundancy version configured in uplink configuration information in previously defined redundancy version application sequence in valid uplink subframe after channel sensing operation among a plurality of uplink subframes]; and 

transmit the first set of repetitions of the first uplink communication to the base station in the first uplink grant period [Oh: 0097; FIG. 7 is a diagram illustrating a method for repeatedly transmitting an uplink by applying different redundancy version (RV) values in the plurality of uplink subframes].

Regarding Claim 27,
wherein the instructions are further executable by the processor to cause the apparatus to: identify, during the first uplink grant period, data to be transmitted in the first uplink communication [Oh: 0100; the terminal determining that the RV value for the uplink signal transmission is set to be 2 from the base station through the uplink transmission configuration 725 performs the uplink signal transmission using the RV value of 2 in the first uplink subframe 772 among valid uplink subframes 772, 774, and 776 in which the uplink signal transmission may be performed after the channel sensing operation for the unlicensed spectrum]; and 

determine an initial slot for an initial repetition of the first set of repetitions that is subsequent to a starting slot of the first set of slots [Oh: 0099; 0112; the terminal that has performed the channel sensing operation 850 for the unlicensed spectrum cell 810 in which the uplink transmission is configured does not perform the uplink signal transmission in the subframe n + 4 if it is determined that the unlicensed spectrum is occupied by other devices; thereafter, if it is determined that the unlicensed spectrum cell 810 is the idle state in the terminal that has performed the channel sensing operation 860 for the subframe n + 5, the terminal may transmit the uplink signal to the unlicensed spectrum cell from subframe n + 5 to subframe n + 7], 

wherein the initial slot is based at least in part on one or more available transmission starting locations within the sequence of redundancy version values, and wherein a number of repetitions of the first uplink communication is based at least in part on an indication in the uplink grant, a number of available starting locations, a location of the initial slot within the first set of slots, or any combinations thereof [Oh: 0101; method C-3: terminal sequentially repeatedly transmits uplink according to redundancy version application sequence from redundancy version configured in uplink configuration information in previously defined redundancy version application sequence in valid uplink subframe after channel sensing operation among a plurality of uplink subframes].

Regarding Claim 28,
wherein an initial slot of the first set of slots is subsequent to an earliest slot of the first uplink grant period [Oh: 0099; 0112; the terminal that has performed the channel sensing operation 850 for the unlicensed spectrum cell 810 in which the uplink transmission is configured does not perform the uplink signal transmission in the subframe n + 4 if it is determined that the unlicensed spectrum is occupied by other devices; thereafter, if it is determined that the unlicensed spectrum cell 810 is the idle state in the terminal that has performed the channel sensing operation 860 for the subframe n + 5, the terminal may transmit the uplink signal to the unlicensed spectrum cell from subframe n + 5 to subframe n + 7], and 

wherein the sequence of redundancy version values starts at the earliest slot of the first uplink grant period and the initial slot uses a redundancy version value from the sequence of redundancy version values that corresponds to a location of the initial slot relative to the earliest slot of the first uplink grant period [Oh: 0099; at this point, if the number of HARQ processes set by the base station and the number of valid uplink subframes in which the uplink transmission may be performed are different according to the channel sensing operation, the base station and the terminal need a data transmission reference in the valid uplink subframe. At this point, the base station and the terminal may use one of the following methods; 0102; method C-3:  if the RV application sequence is previously defined as RV = 0, RV = 2, RV = 3, and RV = 1, the terminal repeats the uplink transmission by sequentially applying RVs different from the RV 2 set from the base station; that is, the uplink transmission may be repeatedly performed by setting the RV value to be 2 in the uplink subframe 772, the RV value to be 3 the uplink subframe 774, and the RV value to be 1 in the uplink subframe 776].

Regarding Claim 29,
wherein the instructions are further executable by the processor to cause the apparatus to: transmit a second set of repetitions of the first uplink communication to the base station in a second uplink grant period that is subsequent to the first uplink grant period [Oh: 0168; the terminal applies the uplink transmission start time included in the uplink transmission configuration control information to the first continuous uplink transmission start time among the plurality of uplink subframes among the plurality of set uplink subframes, and the start point of other continuous uplink transmissions other than the first continuous uplink transmission among the plurality of set uplink subframes may perform the uplink transmission according to the start time set by the higher layer signaling or the start time (for example, start the uplink transmission after 25µs at the first symbol start point) previously defined by the base station and the terminal; 0100; the terminal repeatedly transmits the uplink signal using the redundancy version set in the valid uplink subframe after the channel sensing operation among the plurality of uplink subframes].
Note:
A plurality of set of uplink subframe means at least two or more sets of uplink subframe.

Regarding Claim 30,
wherein the second set of repetitions are transmitted based at least in part on a threshold value associated with the first uplink grant period, and wherein the threshold value corresponds to a number of repetitions available in the first uplink grant period, a periodicity of uplink grant periods, a number of available slots for uplink grant repetitions within the one or more uplink grant periods, or any combinations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Cao (US 2019/0230689).

Regarding Claim 4,
Oh teaches:
further comprising: receiving, from the base station, an indication … to transmit one or more of the repetitions and wherein an initial slot for the first uplink communication is an earliest slot of the first set of slots [Oh: 0098; the terminal configured to perform the uplink signal transmission in the plurality of uplink subframes from the base station through one uplink transmission configuration receives uplink transmission configuration information 725 from the base station in the subframe n; at this point, according to the information included in the uplink transmission configuration information 725, the terminal determines that the uplink transmission configuration is valid from the subframe n + 4 to the subframe n + 7].

Oh also teaches that the third channel sensing operation may be configured to perform an operation of generating a time delay without the channel sensing or the channel occupancy operation [Oh: 0051].

However, Oh does not teach enabling repetition deferral.

POSITA would have considered Cao’s teaching to be incorporated in Oh for being in the same art area of grant-free physical uplink shared channel (PUSCH) resource allocation.

Cao teaches:
receiving, from the base station, an indication to enable repetition deferral to transmit one or more of the repetitions [Cao: 0164; FIG. 5 shows how the grant-free transmission occasion of four OFDM symbols for a first transmission is shifted, or postponed, from the original OFDM symbols 4 to 7 to the first set of four OFDM symbols available for UL transmission, that is OFDM symbols 7 to 10. In some embodiments, if a flexible symbol is configured by a semi-static UL-DL configuration and it is not overridden by a SFI, the flexible symbol may be considered to be available for UL grant-free transmission; in this case, in the example in FIG. 5, if symbols 5 and 6 are flexible symbols indicated by the semi-static UL-DL configuration, the UE may shift to symbol 5 to 8 for this grant-free transmission occasion; 0191; omit the available UL OFDM symbols from the previously allocated first transmission occasion that are configured to be used for UL grant-free transmission, and postpone to the next previously allocated transmission occasion (which can be used for a first GF transmission occasion (i.e. mapped to the first index of RV sequence) or second GF transmission occasion (i.e. mapped to the second index of RV sequence)); 0195; the transmission occasion can be postponed as in FIG. 10 on a transmission occasion basis (postpone to the next transmission occasion of the original configured grant-free transmission occasion) or shifted symbol by symbol to find the next L consecutive symbols as in FIG. 11].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Oh and Cao in order to facilitate dynamically changing the slot format, i.e. dynamically adjusting how the slot is subdivided as between uplink and downlink transmissions [Cao: 0113].

Regarding claim 18, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 18 is applicable.

Regarding claim 22, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 18 is applicable.

Claim(s) 12, 16-17, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Salem (KR 10-2022-0020938).

Regarding Claim 12,
Oh teaches that the base station determines that the terminal does not perform the configured uplink transmission due to the failure of the channel sensing operation, and may configure a retransmission for the uplink transmission [Oh: 0068].

However, Oh does not teach the second set of repetitions are transmitted based at least in part on a threshold value associated with the first uplink grant period.

Salem teaches:
wherein the second set of repetitions are transmitted based at least in part on a threshold value associated with the first uplink grant period, and wherein the threshold value corresponds to a number of repetitions available in the first uplink grant period, a periodicity of uplink grant periods, a number of available slots for uplink grant repetitions within the one or more uplink grant periods, or any combinations thereof [Salem: threshold == retransmission criteria; p. 22; the HARQ retransmission of a transport block (TB) initially transmitted in the short or long mini-slot PUSCH is, in the same period or in a subsequent period, according to the retransmission criteria for the CG resource, the short or long mini-slot; it can be transmitted only in similar occurrences of PUSCH].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Oh and Salem in order to utilize link adaptation of uplink scheduling by a base station [Salem: p. 7].

Regarding Claims 16-17, which recite the same claim limitations as those in claim 12 above, the same rationale of rejection as presented in claim 12 is applicable.

Regarding Claim 25, which recites the same claim limitations as those in claim 12 above, the same rationale of rejection as presented in claim 12 is applicable.

Regarding Claim 30, which recites the same claim limitations as those in claim 12 above, the same rationale of rejection as presented in claim 12 is applicable.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 2019/0165895) teaches that a UE may receive information indicating repetitive transmission of an UL data channel or a DL data channel from a BS at step S1700 [Kim: 0212].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468